                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALICIA HINTON                        :    CIVIL ACTION
                                     :    NO. 16-1984
          v.                         :
                                     :
CAROLYN W. COLVIN, ACTING            :
COMMISSIONER OF SOCIAL SECURITY      :

                              O R D E R

          AND NOW, this 11th day of October, 2018, it is hereby

ORDERED that:

          (1)    Plaintiff’s objections (ECF No. 16) are

OVERRULED;1


1
          The Court has carefully considered Plaintiff’s
objections to Magistrate Judge Henry S. Perkin’s Report and
Recommendation (”R&R”) and the Commissioner’s response to the
objections. There is no need to repeat the history or facts of
the case as Judge Perkin’s R&R adequately relays that
information.

          The Court concludes that Judge Perkin has correctly
and sufficiently addressed Plaintiff’s arguments, and, thus,
adopts his R&R. Nonetheless, reviewing the issues raised in the
objections de novo, Cont’l Cas. Co. v. Dominick D’Andrea, Inc.,
150 F.3d 245, 250 (3d Cir. 1998), the Court further concludes
that:

     a.   The ALJ’s decision to discount the opinion of treating
neurosurgeon, Anthony Alastra, M.D., was supported by
substantial evidence.

          Initially, the ALJ did not err in discounting Dr.
Alastra’s conclusion that Plaintiff could carry no more than
five pounds. The ALJ found that Plaintiff could, instead, lift
ten pounds with her left arm (but only two to three pounds with
her right arm due to impairments) based upon medical records and
testimony indicating that she had no left arm impairment and
based partially on the conclusion of Anne C. Zaydon, M.D., state
agency medical consultant, that Plaintiff could carry ten pounds
frequently and twenty pounds occasionally. See R&R at 7-12; R.
14, 16, 67, see also R. 54-55 (asserting that Plaintiff has no
pain in her left arm), 56 (asserting that Plaintiff can lift a
gallon of milk with her left hand, but not her right), 424
(November 29, 2012 note from Dr. Alastra’s practice indicating
that Plaintiff “has no symptoms in the left upper extremity or
left hand”). While Dr. Alastra’s assertion was supported by the
opinion of consultative physician Emmanuel Atiemo, M.D. that
Plaintiff was limited to occasionally lifting two to three
pounds, R. 394, the ALJ’s decision to discount both doctors’
findings regarding Plaintiff’s ability to carry with her left
arm was supported by the substantial evidence described above,
rather than merely being the ALJ’s lay opinion.

          Similarly, the ALJ did not err in partially accepting
Dr. Zaydon’s assessment. Plaintiff asserts that the ALJ could
not discount Dr. Zaydon’s conclusion that Plaintiff could carry
twenty pounds and, at the same time, rely on the assessment in
finding that Plaintiff could carry ten pounds. The Court
disagrees. The ALJ weighed all of the opinion evidence and
reasonably concluded that the opinions of Drs. Alastra and
Atiemo on the subject did not adequately take into account
Plaintiff’s ability to use her left arm, while Dr. Zaydon had
failed to fully account for Plaintiff’s right arm limitations.
It is the ALJ’s duty to weigh the opinion and medical evidence,
to make the RFC determination, and to provide reasons therefor.
20 C.F.R. § 404.1527(b)-(c), (d)(2). The record indicates that
the ALJ adequately discharged these duties.

          Moreover, the Court disagrees with Plaintiff’s
contention that the ALJ chose an arbitrary middle ground between
the physicians’ opinions regarding her carrying capacity.
Instead, the ALJ essentially accepted the limitations espoused
by Drs. Alastra and Atiemo regarding Plaintiff’s right arm, and
Dr. Zaydon’s opinion regarding her left arm. This is reflected
in the ALJ’s RFC assessment that over all, Plaintiff could lift
up to ten pounds but that her right hand could only be used in
an assistive capacity. R. 13. As stated above, the ALJ’s
decision to weigh the medical opinions in this manner was based
on substantial evidence.

     b.   The ALJ assessment of Plaintiff’s subjective
complaints of pain and numbness was supported by substantial
                                2
         (2)   The Court APPROVES and ADOPTS Magistrate Judge

Henry S. Perkin’s Report and Recommendation (ECF No. 14);

         (3)   Plaintiff’s request for review (ECF No. 10) is


evidence. As described by Judge Perkin, the ALJ analyzed the
pertinent medical evidence, and carefully explained his reasons
for discounting the severity of Plaintiff’s complaints. R&R 13-
17. Plaintiff takes specific issue with the facts that: (1) the
ALJ considered her activities of daily living in this analysis;
and (2) the ALJ remarked that Dr. Alastra’s last treatment note
was over a year before he rendered his disability determination
and that, during that time period, there was no documentation of
side effects from medication. R. 16. The ALJ then remarked that
Dr. Alastra’s report merely noted the possible side effects from
Plaintiff’s medicines rather than actually documenting that
Plaintiff suffered from those side effects. Id.

          Regarding the ALJ’s consideration of Plaintiff’s daily
activities, this is a factor the ALJ must consider in his or her
analysis. SSR 96-7p, 20 C.F.R. § 404.1529(c)(3)(i). Moreover,
this was only one of many factors cited by the ALJ in explaining
why he did not fully credit Plaintiff’s complaints of pain and
numbness. See R. 15. The ALJ did not err in considering
Plaintiff’s ability to perform daily activities.

          Judge Perkin fully addressed Plaintiff’s argument
regarding side effects from medication in the adopted R&R. R&R
17-18. Plaintiff points to notes pre-dating the relevant period
in suggesting side effects existed during the relevant period.
However, during the relevant period, there are no documented
complaints of dizziness or sleepiness and Dr. Alastra did not
state otherwise in his final treatment note or in his disability
report. Instead, he merely stated in the report that Plaintiff’s
medications were known to cause certain side effects. R. 436.
The Court concludes that, as part of his comprehensive analysis,
the ALJ did not err in mentioning this fact.

          In that the ALJ did not commit a reversible error and
his decision is supported by substantial evidence, Plaintiff’s
objections must be overruled, the R&R adopted, and the ALJ’s
decision affirmed.

                                3
DENIED; and

          (4)   The Clerk of Court shall mark this case as

CLOSED.

          AND IT IS SO ORDERED.



                          /s/ Eduardo C. Robreno
                          EDUARDO C. ROBRENO,    J.




                                  4
